83 N.W.2d 734 (1957)
Ted DE BERG et al., Appellants,
v.
COUNTY BOARD OF EDUCATION OF BUTLER COUNTY et al., Appellees.
No. 49162.
Supreme Court of Iowa.
June 7, 1957.
PER CURIAM.
The above matter having come before this court upon the application of the appellees for certain orders in the nature of a petition for rehearing, the opinion previously filed herein is revised and supplemented by adding thereto the following:
This cause is remanded to the District Court of Butler County, with directions that the court enter necessary order or orders permitting Greene Community School District, composed of the seven districts involved in this action, as a de facto school corporation, to operate the schools involved in this case during the school year 1957-1958, and in said order the District Court shall grant the said School District authority to take whatever action is necessary to properly operate the schools.
Said court shall also take steps to dissolve the de facto corporation as of the end of the school year, and in any event not later than July 1, 1958.
Except as herein provided the petition for rehearing is overruled.